SERVICING AGREEMENT ADDENDUM TO SCHEDULE A For its services under the Servicing Agreement between Calvert Investment Services, Inc. (“CIS”) and The Calvert Fund, CIS is entitled to receive from the Fund fees as set forth below: Fund and Portfolio Annual Account Fee* The Calvert Fund $8.00 Calvert Strategic Income Fund *Account fees are charged monthly based on the highest number of non-zero balance accounts outstanding during the month. THE CALVERT FUND BY: William M. Tartikoff Vice President and Secretary Calvert INVESTMENT SERVICES, INC. BY: Ronald M. Wolfsheimer Chief Financial and Administrative Officer and Senior Vice President Effective Date: December 30, 2011
